Citation Nr: 0211870	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which established service connection 
for PTSD, and assigned an initial 30 percent evaluation for 
that disability.  Following receipt of the veteran's timely 
appeal, the Board remanded the case back to the RO for 
additional development in October 2000.  Pursuant to the 
development undertaken as directed by the Board's October 
2000 Remand, the veteran was assigned an increased 50 percent 
initial evaluation for his service-connected PTSD.  The 
veteran has continued his appeal, and the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's PTSD is objectively shown to involve 
symptomatology most consistent with occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); some neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish or maintain effective relationships.  


CONCLUSION OF LAW

The criteria for assignment of an initial disability 
evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his PTSD is of greater 
severity than reflected by the initially assigned 50 percent 
disability evaluation.  Accordingly, he seeks an initial 
rating in excess of 50 percent for that disability.  In such 
cases, the VA has an obligation to assist the veteran in 
developing evidence to support his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided with adequate 
notice of the evidence needed to substantiate his claim for 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case and supplemental 
statements of the case, in correspondence to the veteran 
dated in October 1998, January 2000, August 2000, November 
2001, and August 2002, and in the Board's October 2000 
decision have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issues addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issues of entitlement to an increased initial rating for 
PTSD has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service clinical treatment records, VA rating examination 
reports, and personal statements made by the veteran in 
support of his claim.  In addition, the veteran presented 
testimony at personal hearings before a Hearing Officer at 
the RO and before the undersigned Board member at a 
videoconference hearing in October 1999 and September 2000, 
respectively.  

The Board observes that following issuance of the latest 
supplemental statement of the case dated in September 2001, 
additional clinical records dating from January to November 
2001 were received.  Such records do not affect the outcome 
of the issue of determination of a proper initial rating for 
PTSD.  Accordingly, it is not necessary to refer the case 
back to the RO in order that those records can be considered 
and an additional supplemental statement of the case be 
provided.  

The VA rating examiners who conducted the medical 
examinations in conjunction with the veteran's claim for an 
increased rating for PTSD have reviewed relevant medical 
records, and have considered such evidence in assessing the 
severity of the veteran's PTSD.  In light of the conclusions 
reached by the examining physicians in connection with the 
claim at issue here, the Board concludes that scheduling the 
veteran for an additional rating examination would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with these claims, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim for an increased initial 
rating for PTSD.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for PTSD was established by 
a January 1999 rating decision, and an initial 30 percent 
evaluation was assigned, effective from August 10, 1998.  As 
noted, the veteran submitted a timely appeal with respect to 
that decision, contending that the initially assigned 30 
percent evaluation did not adequately reflect the severity of 
his now service-connected PTSD.  In October 2000, the Board 
remanded the case back to the RO for additional development, 
and pursuant to such development, the veteran's initial 
rating was increased to 50 percent.  The veteran has 
continued his appeal, contending that he should be assigned 
an initial evaluation in excess of 50 percent for his PTSD.  
The case has now been returned to the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Pursuant to those 
criteria, a 50 percent evaluation is assigned upon a showing 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

Clinical treatment records dating from March 1998 through 
November 2001 disclose that the veteran received therapy and 
treatment on an outpatient basis for his PTSD during that 
period.  There is no indication that he has been admitted on 
an inpatient basis for his PTSD.  As a general matter, the 
veteran denied experiencing any suicidal or homicidal intent, 
but indicated that he had problems managing his anger, 
sleeping, and with depression.  In July 1998, the veteran was 
noted to have worked in sales and in a factory setting, and 
he indicated that he was then employed in a flea market of 
some sort.  The severity of the veteran's PTSD was evaluated 
in August 1998.  At that time, he was assigned an Axis V 
Global Assessment of Functioning (GAF) score of 51.  Under 
the criteria found in the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV), a GAF score of between 51 and 60 
suggests moderate symptoms of a psychiatric disorder (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A notation dated in September 1998 indicates that the 
veteran's wife noticed that he appeared to be "less jumping 
and more laid back."  The veteran was consistently shown to 
be well groomed in attire that was appropriate for the 
season, and there was no evidence of delusions or 
hallucinations.  There were no unusual night awakenings, and 
nightmares were less frequent.  The veteran offered that he 
was able to joke again, and his affect was observed to be 
more flexible.  According to the veteran, his problems 
related to PTSD included poor quality of his personal 
relationships, exaggerated startle response, and anger, with 
depression, intrusive thoughts, and isolation.  The veteran 
was noted to have driven himself to his therapy sessions.  
Treatment notes dated in November 2001 reflect that the 
veteran had changed jobs to provide a less stressful working 
environment, and he indicated that he tried to stay busy 
during idle hours.  He remained married and lived with his 
current wife, although he reported continuing to have little 
socialization outside work or his home.  Judgment and insight 
were characterized as adequate, and thought processes were 
within normal limits.  The veteran denied experiencing 
delusions or hallucinations, and he maintained good eye 
contact.  

The veteran underwent the first of several VA rating 
examinations in December 1998.  The report of that 
examination shows that the veteran had been exposed to combat 
trauma while in Vietnam, and that he subsequently experienced 
nightmares, flashbacks, anxiety, intrusive thoughts and 
survivor guilt.  The veteran indicated that he had been 
married four times previously, but had lost his wives due to 
his irritability.  According to the veteran, he had lost some 
15 jobs due to his inability to get along with others 
including his supervisors.  The veteran stated that he had 
lost his most recent job working in a flea market, but that 
his wife provided support by working.  The veteran further 
indicated that medication including Serazone improved his 
depression symptoms, and that up until recent years, he had 
experienced suicidal ideation, but had never made an attempt 
at suicide.  On examination, the veteran appeared to be 
depressed, and his mood was constricted.  He spoke only when 
spoken to, but his thought processes were noted to have 
improved somewhat due to his prescribed Serazone.  The 
veteran indicated that he continued to experience problems 
with irritability, and that due to his anger, he found it 
difficult to be around others.  For such reasons, the veteran 
indicated that he felt alone and alienated.  The examiner 
stated that the veteran did not manifest any psychotic 
features.  There were no delusions or hallucinations present.  
Attention and concentration were characterized as marginal.  
The veteran experienced some difficulty with short-term 
memory, and he experienced difficulty with problem solving.  
The examiner offered that judgment and insight were such that 
the veteran was depressed and experienced intrusive thoughts.  
The veteran indicated that he tried to keep busy to avoid the 
intrusive thoughts.  The examiner offered an Axis I diagnosis 
of PTSD and a current Axis V GAF score of 50.  Under the 
criteria found in DSM-IV, a GAF score of between 41 and 50 is 
suggestive of serious symptoms of a psychiatric disorder 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A statement dated in February 1999 was received from the 
veteran's treating VA psychiatrist.  According to the 
psychiatrist, the veteran had been treated at the local VA 
medical center (VAMC) since 1998.  His symptoms included 
recurrent and distressing memories of Vietnam, nightmares, 
isolation, difficulty in his personal relationships, 
guardedness, depression, and problems with anger and guilt.  
The psychiatrist stated that the veteran received PTSD group 
therapy on an individual and weekly basis, and that his 
symptoms were severe.  

At his October 1999 RO hearing before a Hearing Officer, the 
veteran testified that he had been seeing a psychiatrist at 
the local VAMC on a regular basis and that he was taking 
medication.  According to the veteran, he was advised that he 
had a severe case of PTSD, and that he was unable to hold 
jobs due to an inability to get along with others.  The 
veteran indicated that he lived with his current wife whom he 
met at a flea market.  He stated that he had last worked in 
1996 in automobile sales, but that he had quit after a couple 
of months.  The veteran stated that he worked at flea markets 
for income.  The veteran explained that he did not tell 
others that he suffered from PTSD, and that documenting loss 
of work or other problems as being attributable to such 
disability would be difficult.  The veteran indicated that he 
drank alcohol on an intermittent basis.  He stated that while 
he had never been hospitalized for his PTSD, his treating 
therapists and physicians at the local VAMC recommended that 
he undergo an inpatient treatment program for such disorders.  
The veteran indicated that he did not then have an 
appointment for any such inpatient treatment.  The veteran 
stated that while he had a valid driver's license, he did not 
drive often, and that a friend drove him to the hearing.  
According to the veteran, he had not applied for Social 
Security Administration benefits.  He explained that his 
primary difficulties involved difficulties interacting with 
others to the point at which the veteran did not want to 
speak with or be around anyone else, depression, and what he 
characterized as an intermittent total memory loss.  The 
veteran indicated that treatment was only of marginal help.  
He offered that he had been married to his current wife for 
approximately two years, but that his irritability was 
becoming an issue with his wife.  

The veteran appeared at his videoconference hearing before 
the undersigned Board member in September 2000.  He testified 
that he believed that his PTSD warranted an initial 
evaluation in excess of 30 percent because of his personal 
behavior.  The veteran explained that during his PTSD group 
therapy sessions, he felt that his symptoms were worse than 
the symptoms exhibited by anyone else in his groups.  The 
veteran then recited pertinent sections of the statement of 
February 1999 by his treating psychiatrist, as noted above.  
According to the veteran, he was very moody and emotional, 
and took Nefazodone twice daily for depression and Buspirone 
three times daily for anxiety.  In addition, the veteran 
offered that he did not sleep very well, that he regularly 
thought about suicide, and that he had a memory problem.  
Further, he stated that when driving, he would often forget 
where he was going, and explained that such was the reason 
why his wife drove him to the hearing.  The veteran testified 
that following service, he held the position of deputy 
sheriff for five years, but was fired for drinking and after 
he was arrested for driving under the influence of alcohol.  
The veteran indicated that he currently helped his wife 
working in her used furniture store.  In addition, he 
testified that he had been recently hired by the local 
government to collect child support from delinquent parents.  
The veteran indicated that he had worked in that capacity for 
the past four months.  According to the veteran, the 
collection job was too stressful, and he expressed concern 
that he would not remain in government employ beyond his 
probationary period.  The veteran stated that he had a grown 
daughter with whom he had not spoken in 15 years, and that he 
did not have any hobbies and that he and his wife did not 
socialize with others a great deal.  

Pursuant to the Board's October 2000 Remand, the veteran 
underwent two additional VA rating examinations in May and 
June 2001.  A psychological assessment performed in May 2001 
shows that the veteran indicated that he had few friends, and 
he was interested in things from the 1950s, before he entered 
service.  He reported experiencing nightmares, night sweats, 
and he indicated that he avoided anything which would remind 
him of war or Vietnam.  The veteran reported that he 
experienced difficulty with closeness and feelings of guilt, 
and offered that he would occasionally experience extreme 
anxiety.  The veteran stated that he was easily startled, and 
avoided celebrations such as the 4th of July.  The examining 
psychologist concluded with a diagnosis of Axis I PTSD and 
major depression, and offered an Axis V GAF score of 44.  

The report of the examination conducted in June 2001 
discloses that the examiner did not have the veteran's claims 
file available for review prior to conducting the 
examination.  The veteran indicated that he had been admitted 
for treatment for alcohol abuse, and that he was enrolled in 
group therapy for his PTSD.  He stated that he had no friends 
or social life, and the examiner offered that the veteran 
demonstrated evidence of significant startle response and 
hypervigilance.  In terms of depression, the veteran had 
decreased interest in normal activities with decreased 
energy, loss of libido and self esteem.  The veteran reported 
having suicidal ideations, but had no plans to attempt 
suicide.  The veteran indicated that he worked moving 
furniture, but that he had not worked on a full-time basis 
since 1996 when he worked for a government agency cutting 
trees.  The veteran stated that he had worked in such 
capacity for five years, and that he had worked as a police 
officer from 1970 to 1977, but was fired due to alcohol 
abuse.  The examiner noted that the veteran was slovenly 
dressed and maintained poor eye contact.  His speech was 
monotonous with a narrow tonal range, slow in speed and low 
in volume.  The veteran's thought process was such that he 
admitted to feelings of worthlessness and hopelessness, 
although he denied experiencing suicidal or persecutory 
ideation.  The examiner offered that the veteran's perceptual 
system appeared to be grossly intact and hallucinations or 
delusions were absent.  The veteran was characterized as 
fully alert and oriented.  Memory for remote events had some 
gaps, and the veteran was shown to have some difficulty 
remembering the names and dosages of his medications.  
Attention and concentration were marginal, and the veteran 
admitted to having death wishes and survival guilt.  Judgment 
and insight were characterized such that the veteran wished 
that he had not returned from Vietnam.  The examiner 
concluded with a diagnosis of Axis I PTSD with major 
depression without psychosis, and offered an Axis V GAF score 
of 50.  

The Board has evaluated the following, and concludes that the 
evidence presented here is at least in equipoise, and after 
resolving all reasonable doubt in the veteran's favor, finds 
that the evidence supports assignment of an initial 70 
percent evaluation for PTSD.  The Board notes that the 
veteran experiences difficulty in maintaining social 
relationships, with depression, and other symptoms related to 
his PTSD.  In addition, while he has never actually attempted 
suicide, the veteran has been shown to have suicidal ideation 
periodically throughout the course of his clinical treatment.  

The medical evidence does not disclose that the veteran has 
obsessional rituals which interfere with his routine 
activities, but he has been shown to have near-continuous 
depression which has at least affected his ability to 
function independently, and he has consistently reported 
experiencing unprovoked irritability and threatened violence.  
The Board recognizes, however, that some of the symptoms the 
veteran has demonstrated during his VA rating examinations 
appear to be at variance with the clinical treatment records.  
At his rating examinations and in his hearing testimony, for 
example, the veteran acknowledged that he had a valid 
driver's license, but indicated that he rarely drove because 
he would forget where he was going.  The clinical treatment 
records, however, disclose that the veteran regularly drove 
himself to his weekly group therapy and individual counseling 
sessions.  Further, the clinical treatment records show that 
the veteran was improving in his interaction with the PTSD 
therapy group, and that his symptoms appeared to improve 
through medication and therapy.  Moreover, during the course 
of his clinical treatment, insight, judgment, and thought 
processes were found to be essentially intact or within 
normal limits, whereas such characteristics were only shown 
to be in decline when the veteran underwent examinations for 
rating purposes.  

The Board further observes that the statements contained in 
the most recent VA rating examination of June 2001 appear to 
be internally inconsistent.  In one instance the veteran 
reported experiencing suicidal ideation, and then he 
subsequently denied experiencing any such thoughts.  Further, 
during the course of his clinical treatment, the veteran 
consistently appeared to have proper personal hygiene and was 
dressed appropriately.  In his rating examinations, however, 
he was characterized as being of slovenly appearance, and 
generally maintained poor eye contact with questionable 
insight and judgment.  The Board notes that such symptoms 
were not shown to be nearly as severe during the course of 
his regular treatment.  Even so, the Board finds that the 
clinical treatment records clearly show that the veteran 
experiences a severe degree of overall functional impairment 
attributable to his PTSD, and on that basis, finds that 
assignment of an initial 70 percent evaluation for that 
disability is appropriate in this case.  To that extent, the 
veteran's appeal is granted.  

The Board recognizes that the veteran's symptoms are 
reasonably consistent with the criteria for assignment of a 
70 percent evaluation for PTSD.  He has, however, not been 
shown to manifest total occupational or social impairment due 
to gross impairment in thought processes, has not been show 
to be a threat to others, and has not been shown to be 
intermittently unable to take care of the needs of his basic 
hygiene.  Accordingly, the Board finds that his 
symptomatology as objectively demonstrated here does not 
warrant assignment of a 100 percent evaluation for his PTSD.  
In that regard, the Board notes that while it is difficult to 
obtain a clear or coherent picture of the veteran's 
employment history, he does seem to be constructively 
involved in his wife's used furniture business, and has been 
so engaged for some time.  While working with his wife, the 
veteran has repeatedly sought alternative employment which is 
compatible with his difficulty in interacting with others.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an initial evaluation in 
excess of 70 percent for his PTSD.  In any event, his 
symptomatology has been shown to warrant assignment of an 
initial 70 percent evaluation, and to that extent, as noted, 
his appeal is granted.  

The Board's determination that the veteran's disability 
picture warrants assignment of an initial 70 percent 
disability evaluation for PTSD, does not preclude it from 
also considering his claim on an extraschedular basis.  The 
potential application of 38 C.F.R. § 3.321(b)(1) (2001) has 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has, however, been 
no showing that the service-connected PTSD has caused marked 
interference with employment, beyond that discussed above, 
has necessitated frequent (or any) periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran has not undergone any inpatient 
treatment for his PTSD, and while he has been shown to 
experience difficulty in retaining steady employment, he has 
been shown to remain capable of performing his routine tasks 
of daily living.  The Board does not dispute that the veteran 
experiences difficulty with maintaining personal 
relationships outside of his marriage and with major 
depression.  Even so, such symptomatology has been taken into 
consideration in the decision to assign an initial 70 percent 
evaluation for his PTSD.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's PTSD.  
The Board has not, however, found that disability to be of 
such degree of severity as to warrant assignment of an 
initial disability rating in excess of 70 percent on a 
schedular basis.  Likewise then, referral for an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 70 
percent disability evaluation for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

